285 F.2d 430
William J. EDELL, Bankrupt, Appellant,v.John NICHOLAS, Trustee, Appellee.
No. 18533.
United States Court of Appeals Fifth Circuit.
January 23, 1961.
Rehearing Denied February 21, 1961.

Appeal from the United States District Court for the Southern District of Florida; Emett C. Choate, Judge.
William J. Edell, in pro. per.
David M. Levy, Burton D. Tanenbaum, Newton Morgan, Rochester, N. Y., George L. Pink, West Palm Beach, Fla., for appellee.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and MIZE, District Judge.
PER CURIAM.


1
Although the Court has extended the time at appellant's request long beyond the time provided in the applicable rules to permit the appellant, acting without counsel, to perfect the record, we conclude that there is nothing in the record that shows the trial judge erred in his judgment.


2
The judgment is affirmed.